        Case 3:20-cr-00005-BSM Document 163 Filed 05/18/21 Page 1 of 1


                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

UNITED STATES OF AMERICA                                                     PLAINTIFF

v.                          CASE NO. 3:20-CR-00005-BSM

EIICHI MOORE                                                               DEFENDANT

                                         ORDER

       The superseding indictment was filed on July 7, 2020 and the trial has been continued

six times. Doc. Nos. 52, 70, 98, 100, 116, 132. The present trial date was set on March 18,

2021. Approximately two weeks before trial, defendant Eiichi Moore moves to suppress

evidence and compel discovery. Moore’s motions [Doc. Nos. 146, 147] are untimely and

denied. Even if the merits of the motions are reached, they are denied. See United States v.

Vesey, 338 F.3d 913, 915 (8th Cir. 2003); Fed. R. Crim. P. 16(a)(1)(E)(i), (a)(2).

       IT IS SO ORDERED this 18th day of May, 2021.




                                                   UNITED STATES DISTRICT JUDGE
